The Fort Worth Court of Civil Appeals reformed and affirmed the judgment of the trial court in this case, holding in effect that the contract pleaded and proven was a usurious one. Federal Mortgage Company et al. v. Hawkins, 95 S.W.2d 744. The Dallas Court of Civil Appeals reached an opposite *Page 57 
conclusion, in a case where the controlling facts were identical with the present case. Federal Mortgage Company et al. v. Davis, 100 S.W.2d 717. This last holding has this day been affirmed by us. (Supra, p. 46.)
It is our opinion that the Dallas Court has correctly decided the question at issue, and a further discussion would be useless.
Judgment of the trial court and that of the Court of Civil Appeals are both reversed and judgment rendered for Equitable Trust Company as prayed for by it.
Reversed and rendered.
Opinion adopted by the Supreme Court January 12, 1938.
Rehearing overruled February 9, 1938.